Gilbert, J.
A remote grantee in a warranty deed sued the heirs at law of the grantor, to recover land.1 The defendants offered an equitable plea setting up that the deed executed by their ancestor, while absolute in form, was only a security for a debt, which had been partly paid to *632the first grantee, and alleging an offer to pay the balance into court, and praying that the deed be canceled, and that title be decreed in them; also a plea similar in all respects, except that the amount alleged to have been paid was uncertain, praying for an accounting, and that the land be sold, and, after payment of the balance found to be due, that the residue of the proceeds of the sale be given to the defendants. Held:
No. 505.
February 13, 1918.
Complaint for land. Before Judge Smith. DeKalb superior court. June 4, 1917.
Richard B. Russell and Holbrook & Corbett, for plaintiffs in error. L. J. Steele, contra.
1. The first grantee was a necessary party to the grant of the relief so prayed, and there was no error in rejecting the equitable pleas. Grace v. Means, 129 Ga. 638, 643, 644 (59 S. E. 811). The ruling here made comports with the decision in Berry v. Williams, 141 Ga. 642 (4) (81 S. E. 881).
2. None of the rulings of the court were erroneous, and no verdict other than that directed could legally have been returned. The court did not err in directing the verdict for the plaintiff.

Judgment affirmed.


All the Justices eoneur.